DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Huang on 12/17/2021.
The application has been amended as follows: 
 1. (Currently Amended) A mobile terminal comprising:
a display; and
at least one processor configured to:
store a telephone number associated with a missed call, 
control the display to display a call history listing a plurality of telephone numbers including the telephone number associated with the missed call,
in response to a user selection selecting the telephone number associated with the missed call from the plurality of telephone numbers listed in the call history, control the display to display an editing menu for selecting at least one function associated with the selected telephone number, 
in response to a user selection selecting a function in the editing menu, receive and store an input of additional information for the selected telephone number, wherein the additional information includes a text string for use as a memo to the user, and


2. (Previously Presented) The mobile terminal of claim 1, wherein the text string of the additional information and the icon indicating the missed call are displayed adjacently to the selected telephone number in the displayed call history.

3. (Previously Presented) The mobile terminal of claim 1, wherein the selected telephone number and the additional information are managed distinguishably from a contact list, and
wherein two or more text strings are respectively associated two or more telephone numbers, displaying the call history includes displaying the two or more telephone numbers with the two or more text strings disposed adjacently, respectively, to the two or more telephone numbers in the call history.

4. (Currently Amended) The mobile terminal of claim 1, wherein the function includes one of: 
adding the
adding an alarm setting for generating a notification to initiate a call to the selected telephone number at a particular time point, or 
adding a schedule setting for generating the notification to initiate the call to the selected telephone number at the particular time point on a particular date.

5. (Original) The mobile terminal of claim 1, wherein the at least one processor is further configured to delete the selected telephone number from the display if the selected telephone number is registered in a contact list.

6. (Original) The mobile terminal of claim 1, wherein the additional information provided in the call history is displayed with an identifier corresponding to the additional information being managed distinguishably from a contact list.

7. (Original) The mobile terminal of claim 1, wherein the at least one processor is further configured to:
after storing the additional information for the selected telephone number, process a call request associated with a particular telephone number, 
if the particular telephone number of the call request is stored in association with contact information of a contact list, display the particular telephone number with the contact information stored in the contact list for the particular telephone number in the call history, and
if the particular telephone number of the call request is stored in association with the additional information, display the particular telephone number with the additional information for the particular telephone number in the call history.

8. (Original) The mobile terminal as claimed in claim 1, wherein the additional information comprises service information indicative of a type of category or classification related to the selected telephone number. 

9. (Original) The mobile terminal of claim 1, wherein the at least one processor is configured to: 
if the selected telephone number is unregistered in a contact list, execute storing contact information in association with the selected telephone number in the contact list, and execute storing additional information in association with the selected telephone number being managed distinguishably from the contact list. 

10. (Original) The mobile terminal of claim 4, wherein the additional information comprises service information indicative of a type of category or classification related to the selected telephone number, and
wherein, when performing an editing procedure for the selected telephone number in the call history, the at least one processor executes the function of adding the memo into which the additional information on the selected telephone number is entered independently of a contact list, for displaying, in the call history, the additional information with an identifier corresponding to the additional information being managed distinguishably from the contact list.

11. (Original) The mobile terminal of claim 4, wherein, when performing an editing procedure for the selected telephone number in the call history, the at least one processor executes the function of adding the memo into which the additional information on the selected telephone number is entered independently of a contact list, for displaying, in the call history, the additional information with an identifier corresponding to the additional information being managed distinguishably from the contact list, and
wherein the at least one processor is configured to: 
if the selected telephone number is unregistered in the contact list, execute storing contact information in association with the selected telephone number in the contact list and execute storing additional information in association with the selected telephone number being managed distinguishably from the contact list.

12. (Original) The mobile terminal of claim 1, wherein the additional information comprises service information indicative of a type of category or classification related to the selected telephone number, and
wherein the at least one processor is configured to: 
if the selected telephone number is unregistered in a contact list, execute storing contact information in association with the selected telephone number in a contact list and execute storing additional information in association with the selected telephone number being managed distinguishably from the contact list.

13. (Original) The mobile terminal of claim 4, wherein the additional information comprises service information indicative of a type of category or classification related to the selected telephone number,
wherein, when performing an editing procedure for the selected telephone number in the call history, the at least one processor executes the function of adding the memo into which the additional information on the selected telephone number is entered independently of a contact list, for displaying, in the call history, the additional information with an identifier corresponding to the additional information being managed distinguishably from the contact list, and
wherein the at least one processor is configured to: 
if the selected telephone number is unregistered in the contact list, execute storing contact information in association with the selected telephone number in the contact list and execute storing additional information in association with the selected telephone number being managed distinguishably from the contact list.

14. (Original) The mobile terminal as claimed in claim 1, wherein the additional information comprises mark information indicative of a type of category or classification related to the selected telephone number.

15. (Currently Amended) A non-transitory storage medium storing instructions which, when executed by at least one processor, cause the at least one processor to execute at least one operation comprising:
storing a telephone number associated with a missed call, 
controlling a display to display a call history listing a plurality of telephone numbers including the telephone number associated with the missed call,
in response to a user selection selecting the telephone number associated with the missed call from the plurality of telephone numbers listed in the call history, controlling the display to display an editing menu for selecting at least one function associated with the selected telephone number, 
in response to a user selection selecting a function in the editing menu, receiving and storing an input of additional information for the selected telephone number, wherein the additional information includes a text string for use as a memo to the user, and
controlling the display to display the call history including the selected telephone number associated with the missed call, an icon indicating the missed call and the text string of the additional information for the selected telephone number.

16. (Previously Presented) The non-transitory storage medium of claim 15, wherein the text string of the additional information and the icon indicating the missed call are displayed adjacently to the selected telephone number in the displayed call history.

17. (Previously Presented)  The non-transitory storage medium of claim 15, wherein the selected telephone number and the additional information are managed distinguishably from a contact list, and
wherein two or more text strings are respectively associated two or more telephone numbers, displaying the call history includes displaying the two or more telephone numbers with the two or more text strings disposed adjacently, respectively, to the two or more telephone numbers in the call history.

18. (Currently Amended) The non-transitory storage medium of claim 15, wherein the function includes one of adding the

19. (Original) The non-transitory storage medium of claim 15, wherein the at least one operation further comprises:
deleting the selected telephone number from the display if the selected telephone number is registered in a contact list.

20. (Original) The non-transitory storage medium of claim 15, wherein, the additional information provided in the call history is displayed with an identifier corresponding to the additional information being managed distinguishably from a contact list.

21. (Original) The non-transitory storage medium of claim 15, wherein the at least one operation further comprises:
after storing the additional information for the selected telephone number, processing a call request associated with a particular telephone number, 
if the particular telephone number of the call request is stored in association with contact information of a contact list, displaying the particular telephone number with the contact information stored in the contact list for the particular telephone number in the call history, and
if the particular telephone number of the call request is stored in association with the additional information, displaying the particular telephone number with the additional information for the particular telephone number in the call history.

22. (Original) The non-transitory storage medium as claimed in claim 15, wherein the additional information comprises service information indicative of a type of category or classification related to the selected telephone number. 

23. (Original) The non-transitory storage medium of claim 15, wherein the at least one operation further comprises:
if the selected telephone number is unregistered in a contact list, storing contact information in association with the selected telephone number in the contact list and storing additional information in association with the selected telephone number being managed distinguishably from the contact list. 

24. (Original) The non-transitory storage medium of claim 18, wherein the additional information comprises service information indicative of a type of category or classification related to the selected telephone number, and
wherein, when performing an editing procedure for the selected telephone number in the call history, the at least one processor executes the function of adding the memo into which the additional information on the selected telephone number is entered independently of a contact list, for displaying, in the call history, the additional information with an identifier corresponding to the additional information being managed distinguishably from the contact list.

25. (Original)  The non-transitory storage medium of claim 18, wherein, when performing an editing procedure for the selected telephone number in the call history, the at least one processor executes the function of adding the memo into which the additional information on the selected telephone number is entered independently of a contact list, for displaying, in the call history, the additional information with an identifier corresponding to the additional information being managed distinguishably from the contact list, and
wherein the at least one operation further comprises:
if the selected telephone number is unregistered in the contact list, storing contact information in association with the selected telephone number in the contact list and storing additional information in association with the selected telephone number being managed distinguishably from the contact list.

26. (Original) The non-transitory storage medium of claim 18, wherein the additional information comprises service information indicative of a type of category or classification related to the selected telephone number, and
wherein the at least one operation further comprises:
if the selected telephone number is unregistered in a contact list, storing contact information in association with the selected telephone number in the contact list and storing additional information in association with the selected telephone number being managed distinguishably from the contact list.

27. (Original) The non-transitory storage medium of claim 18, wherein the additional information comprises service information indicative of a type of category or classification related to the selected telephone number,
wherein, when performing an editing procedure for the selected telephone number in the call history, the at least one processor executes the function of adding the memo into which the additional information on the selected telephone number is entered independently of a contact list, for displaying, in the call history, the additional information with an identifier corresponding to the additional information being managed distinguishably from the contact list, and
wherein the at least one operation further comprises:
if the selected telephone number is unregistered in the contact list, storing contact information in association with the selected telephone number in the contact list and storing additional information in association with the selected telephone number being managed distinguishably from the contact list.

28. (Original) The non-transitory storage medium of claim 15, wherein the additional information comprises mark information indicative of a type of category or classification related to the selected telephone number.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416